Filed
                                                                                     Washington State
                                                                                     Court of Appeals
                                                                                      Division Two

                                                                                     January 24, 2017




       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
    ALEX SAFRANSKI, an individual                                 No. 47716-5-II

                  Appellant/Cross-Respondent,

           v.

    DUMA VIDEO, INC., a Washington                          UNPUBLISHED OPINION
    corporation, and Sultan Weatherspoon, an
    individual,

                  Respondents/Cross-Appellants.

          JOHANSON, J. — Alex Safranski appeals the trial court’s summary judgment order denying

dismissal of Sultan Weatherspoon’s fraud claim. Weatherspoon cross appeals a prejudgment

interest award to Safranski. We hold that Weatherspoon lacks standing, and therefore we reverse

and remand for entry of an order granting summary dismissal of Weatherspoon’s fraud claim.1

We also affirm the prejudgment interest award.




1
  Safranski also appeals the denial of his motion to remit the jury award to Weatherspoon. We do
not reach the remittitur issue because of our decision to reverse the summary judgment order due
to Weatherspoon’s lack of standing.
No. 47716-5-II


                                            FACTS

                                       I. BACKGROUND

       Weatherspoon founded Duma Video Inc. (Duma Inc.) in 2001 to develop and patent video

software. In 2003, Weatherspoon employed Safranski as a software programmer and gave

Safranski 20 percent of Duma Inc. stock. Broadcast Microwave Services Inc. (BMS) was a

customer of Duma Inc.

       In 2012, Safranski asserted a claim against Duma Inc. for Weatherspoon’s alleged

improper business expense reimbursements.       The parties agreed that due to irreconcilable

differences, the best course of action was to solicit a sale of Duma Inc.’s assets to BMS. But,

unbeknownst to Weatherspoon, Safranski entered into an employment contract with BMS that

included the promise of a substantial payment to him contingent on Safranski’s delivery of a

decoder.

       Thereafter, because Weatherspoon did not know about Safranski’s deal with BMS, Duma

Inc. entered into an asset purchase agreement (APA) wherein Duma Inc. sold its assets to BMS.

Under the APA, BMS agreed to pay Duma Inc. for its assets and to pay an additional “earn-out”

contingent on Duma Inc.’s delivery of a decoder. But Safranski delivered his decoder first. BMS

paid Duma Inc. for its assets, but rejected Duma Inc.’s decoder and refused to pay Duma Inc. the

earn-out payment because BMS needed only one decoder.

       Safranski filed suit against Weatherspoon for breaching his duties to Duma Inc. by taking

improper reimbursements for nonbusiness expenses. Weatherspoon and Duma Inc. asserted fraud

counterclaims against Safranski. Weatherspoon alleged that he suffered financial loss because

Safranski fraudulently induced Weatherspoon to sell the assets of Duma Inc., which Weatherspoon


                                               2
No. 47716-5-II


would not have done if Safranski had revealed the truth about his employment agreement with

BMS. Weatherspoon claimed monetary damages.

                              II. SUMMARY JUDGMENT ON STANDING

       Safranski moved for summary judgment against Duma Inc.’s and Weatherspoon’s fraud

counterclaims based on lack of standing. Weatherspoon argued that he had an individual, direct

claim of fraud against Safranski rather than a shareholder’s claim requiring proof of a special duty.

The trial court dismissed Duma Inc.’s claims because Duma assigned all lawsuits to BMS as part

of the purchase agreement and therefore Duma Inc. lacked standing to sue. But the trial court

denied the summary judgment motion with respect to Weatherspoon’s standing to bring a fraud

claim against Safranski.

                                             III. TRIAL

       The case proceeded to trial. A jury found Safranski liable to Weatherspoon for fraud and

awarded damages.

       Regarding Safranski’s claim that Weatherspoon falsely received expense reimbursement

from Duma Inc., the parties stipulated to $279,290 in undocumented expenses. Following a bench

trial, the trial court awarded Safranski $105,744. The trial court found all of Safranski’s claims

were liquidated and awarded $37,429 in prejudgment interest.

       Safranski appeals the trial court’s denial of his summary judgment motion to dismiss.

Weatherspoon cross appeals the prejudgment interest award.




                                                 3
No. 47716-5-II


                                            ANALYSIS

                                  I. WEATHERSPOON’S STANDING

       Safranski argues that the trial court erred by denying his motion for summary judgment

because Weatherspoon lacked standing to bring a claim against Safranski under the general rule

that shareholders cannot sue for harm to a corporation or its exceptions. Weatherspoon argues that

he had individual standing to directly assert a fraud claim against Safranski and had standing under

the exceptions to the general rule.2 We agree with Safranski.

                                     A. STANDARD OF REVIEW

       We review a summary judgment denial de novo and engage in the same inquiry as the trial

court. SentinelC3, Inc. v. Hunt, 181 Wn.2d 127, 140, 331 P.3d 40 (2014). Summary judgment

shall be granted if the pleadings, depositions, answers to interrogatories, and admissions on file,

together with the affidavits, show that there is no genuine issue of material fact and that the moving

party is entitled to judgment as a matter of law. CR 56(c). “On a motion for summary judgment,

all facts submitted and reasonable inferences therefrom must be viewed in the light most favorable

to the nonmoving party.” SentinelC3, 181 Wn.2d at 140. “Whether a party has standing to sue is




2
  Weatherspoon also argues that Safranski cannot appeal the denial of his summary judgment
motion because a trial was already held on the factual issues. We disagree. Generally, the denial
of summary judgment may be reviewed after the entry of a final judgment if summary judgment
was denied based on a substantive legal issue. Univ. Vill. Ltd. Partners v. King County, 106 Wn.
App. 321, 324, 23 P.3d 1090 (2001). Whether a party has standing to sue is a legal issue. Trinity
Universal Ins. Co. of Kansas v. Ohio Cas. Ins. Co., 176 Wn. App. 185, 199, 312 P.3d 976 (2013).
Because Weatherspoon’s motion for summary judgment turned on the legal issue of standing, we
may review it. Weatherspoon also argues that we cannot properly review the denial of the CR 50
motion renewing Safranski’s summary judgment motion because Safranski failed to designate the
trial record. But we do not reach the CR 50 motion.

                                                  4
No. 47716-5-II


a question of law reviewed de novo.” Trinity Universal Ins. Co. of Kansas v. Ohio Cas. Ins. Co.,

176 Wn. App. 185, 199, 312 P.3d 976 (2013).

                                       B. LEGAL PRINCIPLES

        “Every action shall be prosecuted in the name of the real party in interest.” CR 17(a). “The

standing doctrine requires that a plaintiff must have a personal stake in the outcome of the case in

order to bring suit.” Sabey v. Howard Johnson & Co., 101 Wn. App. 575, 584, 5 P.3d 730 (2000).

        “Ordinarily, a shareholder cannot sue for wrongs done to a corporation, because the

corporation is a separate entity: the shareholder’s interest is viewed as too removed to meet the

standing requirements.” Sabey, 101 Wn. App. at 584. “Even a shareholder who owns all or most

of the stock, but who suffers damages only indirectly as a shareholder, cannot sue as an individual.”

Sabey, 101 Wn. App. at 584.

        But a shareholder may “sue to redress direct injuries to him or herself regardless of whether

the same violation injured the corporation.” 12B William Meade Fletcher, Fletcher Cyclopedia of

the Law of Corporations, § 5911, at 526 (2009).3 Thus, whether a shareholder has a direct claim

turns on who suffered the alleged harm and who would receive the benefit of any recovery or other

remedy. Id., at 517. If damages to a shareholder result indirectly as the result of injury to a

corporation and not directly, the shareholder cannot sue as an individual. Id., at 522. An individual

cause of action can be asserted when the wrong is to both the shareholder and to the corporation.

Id., at 517.




3
  Washington courts have expressly adopted analysis from Fletcher Cyclopedia of the Law of
Corporations. See Sabey, 101 Wn. App. at 584-85. And both parties rely on Fletcher to explain
the types of suits that may be brought by shareholders.

                                                 5
No. 47716-5-II


       Fraudulent acts depriving a shareholder of his or her rights from the advantage of majority

control of a corporation is among the type of cases that enable a shareholder to sue under a direct

claim. 12B Fletcher § 5915, at 544-45. “A stockholder may maintain an individual, distinguished

from a derivative, action against directors, officers, or others for wrongs constituting a direct fraud

on him or her, such as losing control of the corporation as a result of fraud.” 19 AM. JUR. 2D

Corporations § 1943 (2016).

                 C. WEATHERSPOON LACKS STANDING UNDER THE GENERAL RULE

       To determine if Weatherspoon had standing to sue, we analyze whether Weatherspoon had

a direct claim. Whether Weatherspoon had a direct claim depends on the injury sustained.

Weatherspoon argues that he sustained an individual injury based on either loss of control of Duma

Inc. or a diminution of the value of Duma Inc.’s stock as a result of Safranski’s fraudulent acts.4

       Weatherspoon maintains that as a result of Safranski’s misrepresentations, he relinquished

control of Duma Inc. as the majority shareholder by selling it to BMS. But Weatherspoon fails to

show how he lost control of Duma Inc. when he merely sold Duma Inc.’s assets and not his Duma

Inc. stock. At all relevant times, Weatherspoon remained the majority shareholder of Duma Inc.

Thus, Weatherspoon’s argument that he had standing because he suffered a direct injury by loss

of control of Duma Inc. fails.

       Next, Weatherspoon asserts that he suffered a direct injury because of the loss of value of

Duma stock. But Weatherspoon’s monetary damages were sustained indirectly as a result of the



4
  Weatherspoon argues that in addition to having standing as a result of his fraud claim, he had
standing to sue Safranski on the basis of a breached fiduciary duty that Safranski owed him.
Weatherspoon concedes that below he stated that his standing did not derive from a fiduciary duty.
Therefore, we do not address this claim.

                                                  6
No. 47716-5-II


injury to the corporation. Weatherspoon claims that as a result of Safranski’s fraud, Duma Inc.

lost the full value of its assets and the loss of the “earn-out” payment. But the monetary loss was

to Duma Inc. and not to Weatherspoon directly. It was Duma Inc. who sold its assets to BMS, not

Weatherspoon.

       Weatherspoon suffered injury only to the extent that the value of Duma Inc.’s stock was

decreased by Safranski’s fraud. Thus, Weatherspoon’s claim for monetary damages is only

indirect. Weatherspoon’s argument that he had standing as a result of a direct monetary loss fails.

                             D. EXCEPTIONS TO THE GENERAL RULE

       Next, we determine whether Weatherspoon could have asserted a claim based on

exceptions to the general rule that shareholders cannot sue for harm done to a corporation: the

special duty exception and the separate and distinct injury exception. Safranski argues that

Weatherspoon’s claims did not fit either exceptions to the rule.5 Weatherspoon argues that his

claim qualifies under both exceptions. We agree with Safranski.

1.     THE “SPECIAL DUTY” EXCEPTION

       One exception to the general rule that a shareholder cannot sue for wrongs done to a

corporation is where there is a special duty between the wrongdoer and the shareholder. Sabey,

101 Wn. App. at 584. Whether there was a special duty depends on whether a duty was owed to

the individual independent of his status as a shareholder. Sabey, 101 Wn. App. at 585.




5
  Safranski argues that Weatherspoon did not bring a derivative claim nor does his claim fall within
the exception for derivative claims. Weatherspoon concedes that he cannot meet the derivative
suit requirements. We accept Weatherspoon’s concession. Duma Inc.’s fraud claim was dismissed
because its claim was sold to BMS, thus Weatherspoon could not have maintained an action based
on Duma Inc.’s right to sue.
                                                7
No. 47716-5-II


       Here, Weatherspoon argues that he had standing to bring a direct claim of fraud against

Safranski because Safranski fraudulently induced Weatherspoon to sell his corporation at a

disadvantage.    But as discussed above, Weatherspoon did not sell Duma Inc.; he retained

ownership of Duma Inc.’s stock. Instead, Duma Inc. sold its assets. Therefore, Safranski’s actions

did not cause any personal loss to Weatherspoon apart from the loss of value of the stock, which

is based solely on Weatherspoon’s status as a shareholder.

       Weatherspoon’s argument fails because it is based on the unsupported claim that he was

fraudulently induced to sell his corporation. Thus, Weatherspoon fails to establish that a special

duty was owed to him independent of his shareholder status.

2.     SEPARATE AND DISTINCT INJURY EXCEPTION

       A shareholder may sue for wrongs done to a corporation when the shareholder brings a

claim that he suffered an injury separate and distinct from that suffered by other shareholders.

Sabey, 101 Wn. App. at 584-85.

       Weatherspoon argues that he suffered distinct damages because Safranski’s actions

devalued Weatherspoon’s shares but not Safranski’s shares. He claims that Safranski’s shares

were not devalued because Safranski obtained a $160,000 bonus from his employment contract

with BMS. But Weatherspoon fails to explain how Safranski’s profit from his employment

contract from BMS uniquely altered the value of Safranski’s shares in Duma Inc. When BMS

bought Duma Inc. and did not pay the earn-out as expected as a result of Safranski’s fraud,

presumably both Weatherspoon and Safranski were valued less for their shares in Duma Inc. than

they would have been otherwise. Thus, Weatherspoon’s injury was not separate and distinct from

other shareholders.


                                                8
No. 47716-5-II


       Next, Weatherspoon claims that he would not have sold Duma Inc. under the terms of the

APA if it had not been for Safranski’s fraud. But as previously discussed, it was Duma Inc. that

sold its assets and it was Duma Inc. that suffered the financial loss as a result of Safranski’s fraud.

Weatherspoon, as a Duma Inc. shareholder, suffered a loss only indirectly due to the devaluation

of Duma Inc. stock. And to the extent Weatherspoon asserts that he lost control of Duma Inc., that

assertion is unsupported by any evidence. Weatherspoon remained in control of Duma Inc. after

the sale. Thus, we hold that Weatherspoon did not suffer a distinct and separate injury from other

Duma Inc. shareholders either because he lost control of Duma Inc.’s assets or because of the

devaluation of Duma Inc.’s stock.

       We hold that Weatherspoon lacked standing to sue Safranski for fraud and that the trial

court improperly denied Safranski’s summary judgment dismissal motion.

                                         II. CROSS APPEAL

                                    A. PREJUDGMENT INTEREST

       Weatherspoon argues that the trial court abused its discretion by awarding Safranski

prejudgment interest because in order to conclude that a liquidated or ascertainable amount of

money was owed to Safranski, the trial court was required to make a finding that Weatherspoon

improperly retained money. Weatherspoon claims that the trial court made no such finding.

Safranski argues that a finding that Weatherspoon improperly misappropriated the funds was not

required and the trial court properly found that Safranski’s claim was liquidated in order to award

prejudgment interest. We agree with Safranski.




                                                  9
No. 47716-5-II


                          B. STANDARD OF REVIEW AND RULES OF LAW

       We review a trial court’s order on prejudgment interest for abuse of discretion. Scoccolo

Constr., Inc. v. City of Renton, 158 Wn.2d 506, 519, 145 P.3d 371 (2006). A trial court abuses its

discretion when its order is manifestly unreasonable or based on untenable grounds or reasons.

Olver v. Fowler, 161 Wn.2d 655, 663, 168 P.3d 348 (2007). “‘Prejudgment interest is favored in

the law based on the premise that he who retains money he should pay to another should be charged

interest on it.’” Spradlin Rock Prods., Inc. v. Pub. Util. Dist. No. 1 of Grays Harbor County, 164

Wn. App. 641, 665, 266 P.3d 229 (2011) (quoting Universal/Land Constr. Co. v. City of Spokane,

49 Wn. App. 634, 641, 745 P.2d 53 (1987)). “The plaintiff should be compensated for the ‘use

value’ of the money representing his damages for the period of time from his loss to the date of

judgment.” Hansen v. Rothaus, 107 Wn.2d 468, 473, 730 P.2d 662 (1986).

                  C. NO FINDING THAT THE WITHHOLDING WAS IMPROPER IS REQUIRED

       Weatherspoon’s argument rests on the notion that the trial court was required to find that

the reimbursements were improper rather than just undocumented. Weatherspoon concedes that

the parties stipulated at trial that Weatherspoon asked for reimbursement from Duma Inc. for

$279,290 in undocumented expense reimbursements. Weatherspoon argues that the parties did

not stipulate nor did the trial court find that the expense reimbursements were for improper

personal expenses. We reject Weatherspoon’s contention.

       Weatherspoon cites to no authority that a finding of improper withholding is required to

show the money was owed to Safranski in support of an award of prejudgment interest. The trial

court’s lack of finding that the total stipulated amount was used for improper expenses is irrelevant:




                                                 10
No. 47716-5-II


prejudgment interest is not a penalty imposed for wrongdoing nor is its purpose to deter

wrongdoing. Hansen, 107 Wn.2d at 475.

                            D. SAFRANSKI’S CLAIM WAS LIQUIDATED

       Weatherspoon argues that Safranski’s claim was not liquidated such that the trial court

lacked a basis to justify the award of prejudgment interest. We disagree.

       A trial court may award prejudgment interest if the amount claimed is liquidated. Safeco

Ins. Co. v. Woodley, 150 Wn.2d 765, 773, 82 P.3d 660 (2004). A claim is liquidated where the

evidence furnishes data that if believed, makes it possible to compute the amount with exactness,

without reliance on opinion or discretion. Dautel v. Heritage Home Ctr., Inc., 89 Wn. App. 148,

153, 948 P.2d 397 (1997). “It is the character of the original claim, rather than the court’s ultimate

method for awarding damages, that determines whether prejudgment interest is allowable.”

Spradlin, 164 Wn. App. at 665 (citing Prier v. Refrigeration Eng’g Co., 74 Wn.2d 25, 33, 442

P.2d 621 (1968)). “That a claim is disputed does not make it unliquidated.” Spradlin, 164 Wn.

App. at 665.

       Here, Safranski claimed that Weatherspoon was improperly reimbursed for at least

$350,000 in reimbursements for alleged business expenses and falsely represented that the

expenses were reasonable and necessary business expenses for Duma Inc. Weatherspoon concedes

that the parties stipulated at trial that Weatherspoon asked for reimbursement from Duma Inc. for

$279,290 in undocumented expense reimbursements.              Thus, Safranksi’s claim alleged an

ascertainable amount owed that Safranski would establish at trial.

       This claim was liquidated because if Safranski’s evidence about Weatherspoon’s

fraudulent business expense reimbursements was believed, it would be possible to compute the


                                                 11
No. 47716-5-II


amount with exactness, without reliance on the trial court’s opinion or discretion. Dautel, 89 Wn.

App. at 153. Because the amount claimed by Safranski was liquidated, the trial court could award

prejudgment interest. Safeco Ins. Co., 150 Wn.2d at 773. Thus, we hold that the trial court did

not abuse its discretion by awarding prejudgment interest and the award is affirmed.

        We reverse the trial court’s denial of Safranski’s summary dismissal motion and affirm the

trial court’s prejudgment interest award to Safranski.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                     JOHANSON, J.
 We concur:



 MAXA, A.C.J.




 MELNICK, J.




                                                12